42 F.3d 1399
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Cynthia Anne DELGADO, ex ux, Plaintiff-Appellee,v.WAL-MART STORES, INC., Defendant-Appellant.
No. 94-15170.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 15, 1994.*Decided Dec. 16, 1994.

1
Before:  POOLE and NOONAN, Circuit Judges, HAGEN,** District Judge.


2
MEMORANDUM***


3
Wal-Mart appeals from judgment awarding Delgado $239,328.00 for loss of future earning capacity.  Wal-Mart argues that the district court erred in compensating Delgado for loss of future earning capacity the court did not believe she would otherwise have used.  Wal-Mart's contention ignores Arizona law.  See Rossell v. Volkswagen of America, 709 P.2d 517, 529 (Ariz.1985), cert. denied, 476 U.S. 1108 (1986).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 The Honorable David Warner Hagen, United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3